
	
		I
		112th CONGRESS
		1st Session
		H. R. 2717
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to designate
		  one city in the United States each year as an American World War II
		  City, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Many cities across the United States
			 contributed to the war effort during World War II, including through defense
			 manufacturing, bond drives, service in the Armed Forces, and the presence of
			 military facilities within the city.
			(2)Many of those cities have sought to
			 preserve the history of those contributions, including through the
			 establishment of preservation organizations or museums, restoration of World
			 War II facilities, and recognition of World War II veterans.
			(3)The city of
			 Wilmington, North Carolina, made remarkable contributions to the United States
			 war efforts during World War II.
			(4)During World War
			 II, Wilmington was the country’s unique wartime boomtown, aptly and officially
			 named The Defense Capital of the State.
			(5)Wilmington based
			 and trained all five military services: the predecessor to the Air Force at the
			 Wilmington Airport, the Army at Camp Davis and Fort Fisher, the Navy at Fort
			 Caswell, the Coast Guard at Wrightsville Beach, and the Marine Corps at Camp
			 Lejeune.
			(6)The North Carolina
			 Shipbuilding Company of Wilmington, the State’s largest employer at that time,
			 constructed 243 cargo vessels with which to provide goods and equipment to our
			 soldiers.
			(7)Wilmington
			 provided the Atlantic Coast Line Railroad headquarters, three housing camps for
			 German prisoners of war, a major training base for P–47 fighters, defense
			 industries producing goods and equipment, a British patrol base, and a shipping
			 point for Lend Lease supplies to the Allies.
			(8)Wilmington
			 dispatched thousands of its sons and daughters to fight the enemy on land, sea,
			 and air as Navy frogmen, P–51 fighter aces, Tuskegee Airmen, submarine
			 skippers, bomber pilots, Marine riflemen, Army artillerymen, physicians and
			 nurses, and volunteers of all sorts.
			(9)Wilmington
			 tragically lost 248 men as a result of their courageous efforts to defend the
			 United States, and two New Hanover High School graduates received the
			 Congressional Medal of Honor and numerous others received high decorations for
			 valor, including Navy Crosses, Distinguished Service Crosses, and Distinguished
			 Flying Crosses.
			(10)Wilmington’s
			 strategic position made it vulnerable to enemy attack by German U-boats, which
			 marauded shipping off our beaches. In July 1943, in perhaps the only German
			 attack on the United States, a U-boat fired at the Ethel-Dow chemical plant in
			 Wilmington. Wilmington endured this attack, as well as constant civilian
			 defense restrictions and air raid drills, including black-outs and dim-outs.
			 The city’s population more than doubled with the influx of military personnel,
			 forcing locals to cope with strain on housing and schools, transportation,
			 medical and social services, law enforcement, and food supply.
			2.Designation of
			 American World War II Cities
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall designate one city in the United States each year as an
			 American World War II City.
			(b)Criteria for
			 designationThe Secretary shall make each designation under
			 subsection (a) based on the following criteria:
				(1)Contributions by a
			 city to the war effort during World War II, including those related to defense
			 manufacturing, bond drives, service in the Armed Forces, and the presence of
			 military facilities within the city.
				(2)Efforts by a city
			 to preserve the history of the city’s contributions during World War II,
			 including through the establishment of preservation organizations or museums,
			 restoration of World War II facilities, and recognition of World War II
			 veterans.
				(c)First American
			 World War II CityThe city of Wilmington, North Carolina, is
			 designated as an American World War II City.
			
